Citation Nr: 1032892	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-35 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric 
condition other than PTSD, to include Anxiety Disorder and 
Depressive Disorder.

4.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 
1972.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of July 1995 and February 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  In the July 1995 rating decision the RO determined that a 
claim of entitlement to service connection for PTSD could not be 
reopened.  In the February 2007 rating decision, the RO denied 
service connection for BPH and again determined that the claim 
for service connection for PTSD could not be reopened.  

In April 2010, the Veteran appeared at a Video Conference hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is of record.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied service connection for PTSD in an unappealed 
November 1991 rating decision.  

2.  Evidence received since the November 1991 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for PTSD and raises a reasonable 
possibility of substantiating the claim.  

3.  The Veteran does not have PTSD.

4.  BPH was not incurred in or aggravated by active military 
service.


CONCLUSIONS OF LAW

1.  The November 1991 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  New and material evidence on the claim of service connection 
for PTSD has been submitted, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 20.1103 (2009).

3.  The criteria for service connection of PTSD have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009); 75 Fed. Reg. 39,843-39, 852 (July 13, 
2010).

4.  The criteria for service connection of BPH have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In a claim to reopen a previously denied claim of service 
connection, VCAA notice requires information regarding the 
evidence and information that is necessary to reopen a claim, the 
definition of new and material evidence, and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The RO provided VCAA notice in letters sent to the Veteran in 
September 2006 and October 2006.  The Veteran was notified of 
what evidence was necessary to substantiate his claims and of his 
and VA's respective duties in obtaining evidence.  

In the September 2006 letter, the RO provided the Veteran with 
notice with regard to reopening his claim for entitlement to 
service connection for PTSD.  As the Board here reopens the 
claim, any error in that notice is not prejudicial to the 
Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(explaining the rule of prejudicial error in the context of 
claims for VA benefits).  


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  This duty in VA has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service and other 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran's service treatment records for the period 
of his active duty military service are unavailable.  As a 
result, VA has a well-established heightened duty to assist him 
in the development of the facts pertinent to his claims.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  The RO has obtained the 
Veteran's Army National Guard treatment records for the period of 
August 1988 through August of 1993 and post-service VA treatment 
records from 1990 to the present.  The Veteran has not identified 
any additional treatment providers or other pertinent records for 
the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the claim 
of service connection for BPH and further development is not 
required because there is no record of BPH, or complaints 
relative thereto, until August 1988, 16 years after separation 
from active duty service.  The evidence does not establish that 
BPH was present during active service and the Veteran has not 
alleged that he had BPH during active service.  Hence, VA has no 
duty to afford the Veteran an examination 

VA has also not conducted a VA examination in regards to the 
claim of service connection for PTSD.  Such examination is not 
required 38 C.F.R. § 3.159(c)(4) because the record contains 
sufficient evidence for the Board to determine that the Veteran 
does not have PTSD.  

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claims is required to comply with the duty to assist.


II.  New and Material Evidence Claim

Legal Standard

If the RO denies a claim and the claimant does not initiate an 
appeal to the Board by filing a notice of disagreement within one 
year of the mailing of the decision, the decision becomes final  
38 U.S.C.A. § 7105(c).  

Once a notice of disagreement is filed only an appellant or his 
representative may withdraw an appeal.  38 C.F.R. § 20.204.  
Except for appeals withdrawn on the record at a hearing, a 
withdrawal must be in writing.  Id.  

Where the claimant timely files a notice of disagreement, the RO 
will take such development or review action as it deems proper 
under the regulations.  If such action does not resolve the 
disagreement either by granting the benefit sought or through 
withdrawal of the notice of disagreement, the agency shall 
prepare a statement of the case.  Id.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New and material evidence" is defined in 38 C.F.R. § 3.156(a).  
"New" evidence means existing evidence not previously submitted 
to agency decision-makers and which is not merely cumulative or 
redundant of evidence already of record at the time of the last 
final disallowance of the claim.  38 C.F.R. § 3.156(a).  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  




Facts and Analysis

In November 1991, the RO denied service connection for PTSD on 
the basis that the evidence did not show that he had PTSD.  That 
decision was mailed to the Veteran and his representative the 
following month.  He did not appeal the decision and the decision 
therefore became final.  

In April 1995 the Veteran again sought service connection for 
PTSD.  In a rating decision dated July 12, 1995 the RO disallowed 
his claim on the basis that he had not submitted new and material 
evidence to reopen the claim.  That decision was mailed to the 
Veteran and his representative on July 14, 1995.  Later that 
month the RO received a letter from the Veteran in which he 
reported his symptoms and events during service.  Most of the 
letter concerned alleged events that the Veteran asserted 
occurred during his active duty service.  On May 9, 1996, the RO 
received another writing from the Veteran, which he characterized 
as a notice of disagreement with the July 1995 rating decision.  
In that May 9, 1996 writing the Veteran stated that he believed 
his claim for benefits was improperly denied because a VA 
compensation and pension examination was not scheduled and the 
detailed statement of his stressful incidents in service was 
never considered.  

On May 14, 1996, the RO reopened the claim and denied it on the 
merits, explaining that the Veteran did not experience an in-
service stressor sufficient to cause PTSD.  In that decision the 
RO also denied service connection for residuals of Agent Orange 
exposure.  That decision was mailed to the Veteran and his 
representative on May 21, 1996.  On May 30, 1996 the RO sent a 
letter to the Veteran and his representative informing him that 
the RO was not accepting his notice of disagreement because "you 
have not specified what you are disagreeing with on the rating 
decision."  That letter went on to inform the Veteran that 
"[i]f you wish to make a formal notice of disagreement, you need 
to tell us in writing what you are specifically disagreeing with 
on the rating."  

Neither the Veteran nor his representative responded to that 
letter.  The next communication received from the Veteran was in 
April 1998 at which time he requested service connection for an 
ulcer.  

Although the Veteran did not respond to the April 1998 letter, a 
fair reading of his May 1996 writing is that he did indeed 
sufficiently identify the issue with which he was disagreeing.  
He stated that the RO had not considered his statement of 
stressful incidents in service.  This statement is sufficient to 
identify his disagreement with the decision as to the denial of 
service connection for PTSD because that is the only issue that 
the RO had addressed with reference to stressors.  The notice of 
disagreement was received within one year of the July 1995 rating 
decision.  Neither the Veteran nor his representative ever filed 
a withdrawal of his appeal initiated in May 1996.  

Although the RO disallowed the claim in May 1996 and in February 
2007, the RO did not issue a statement of the case until October 
2007, after which time the Veteran timely perfected his appeal to 
the Board.  Hence, the last final denial of the claim was in the 
1991 decision.  

In order to reopen the claim of service connection for PTSD, new 
and material evidence must go to whether the Veteran has PTSD as 
his lack of a diagnosis of PTSD was the basis for the last final 
disallowance of his claim.  

The only relevant evidence of record at the time of the November 
1991 rating decision was a 1991 VA examination report indicating 
that the only Axis I psychiatric diagnosis was nicotine 
dependence.  

Evidence submitted since the May 1996 rating decision includes 
the Veteran's National Guard records, VA treatment records, 
statements from members of the Veteran's family, and his own 
written statements and testimony.  The treatment records provided 
discussion as to the Veteran's symptoms and whether or not he has 
PTSD.  On more than one occasion, for example, during the Board 
hearing, the Veteran has alleged that he has been treated for 
PTSD.  April 2010 Board hearing at 4.  As the Veteran's report 
that he has been treated for PTSD implies a diagnosis of PTSD and 
was not of record in November 1991 the requirements for new and 
material evidence have been met and the claim must be reopened.  


III.  Service Connection Claims

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

In a service connection claim, the threshold question is whether 
or not the Veteran actually has the disability for which service 
connection is sought.  To be present as a current disability, the 
claimed condition must be present at the time of the claim for 
benefits, as opposed to sometime in the distant past.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement 
that there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability subsequently 
resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007).


PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), that is, a 
diagnosis that conforms to the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

On the question of the occurrence of an in-service stressor to 
support the diagnosis of PTSD, the evidence necessary to 
establish the occurrence of an in-service stressor varies 
depending on the nature of the alleged stressor.  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Under the recent amendment to 38 C.F.R. § 3.304(f), which applies 
to any case received by or pending with VA as of July 13, 2010, 
where the claimed noncombat in-service stressor is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to that stressor, in the absence of clear 
and convincing evidence to the contrary and where the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  75 
Fed. Reg. 39,843-39,852 (July 13, 2010).  "Fear of hostile 
military or terrorist activities" means that a Veteran 
experienced, witnessed, or was confronted with an event that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, and 
the Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id., to be codified at 38 C.F.R. 
§ 3.304(f)(3).




Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")).  


Factual Background

The Veteran's service treatment records for his period of active 
duty service are not available.  However, National Guard records 
show that at the time of enlistment in August 1988 and on 
periodic examination in October 1989, he had a normal psychiatric 
evaluation.  

The first evidence of psychiatric symptoms was seen in October 
1990, when the Veteran went to an emergency room with complaints 
of weakness and tingling in all extremities and dizziness.  On a 
follow-up visit, he attributed the symptoms to having quit 
smoking 2 months earlier; he reported that he had resumed smoking 
at the end of September and his symptoms had dramatically 
improved.  The provider diagnosed probable hyperventilation 
syndrome.

In February 1991, the Veteran was seen for the assessment and 
treatment of anxiety and possible PTSD.  He reported that he had 
been in good health until June 1990 when he stopped smoking after 
being diagnosed with emphysema and chronic obstructive pulmonary 
disease (COPD), at which point he began having anxiety symptoms.  
He was being treated with an anti-depressant and had resumed 
smoking.  The provider noted that the Veteran did not mention any 
of the symptoms associated with PTSD, such as nightmares, 
reexperiencing phenomena, or avoidance reactions, and gave a 
diagnosis of General Anxiety, precipitated by smoking withdrawal.

In June 1991, the Veteran underwent a VA examination in 
connection with his original PTSD claim.  The examining physician 
noted that he had received outpatient therapy in 1991 and 
treatment with benzodiazepine.  The Veteran reported that when he 
had tried to quit smoking he experienced weakness in his arms, 
weird tingling sensations, and flu-like symptoms, and could not 
work.  He denied ever having been evaluated or treated by a 
mental health provider prior to 1990.  He reported that the most 
difficult period of his life was that following his return from 
Vietnam.  He reported that in Vietnam he was involved in 
unloading ships in Saigon and was directly involved in the 
fighting when the city was overrun.  He stated that for the first 
two years after service he was quick to startle, had a short 
temper, had periods of aggression towards his children, felt 
extreme anger about his treatment by civilians, and experienced 
night sweats.  On mental status evaluation, the examining 
physician found no evidence of occupational or social impairment, 
no problems with thought processing or unusual content, and no 
evidence of memory problems.  The diagnosis rendered was Nicotine 
Dependence.

In February 1992, the Veteran was seen by a physician for 
complaints of generalized anxiety disorder or panic episodes.  
The provider noted that his symptoms - palpitation, 
hyperventilation, hot and cold flashes, and fear of dying - were 
more consistent with panic episodes and were fairly well 
controlled with medication.  

In February 1993, the Veteran was seen for reports of 
"preliminary PTSD."  The provider noted that "Despite 
exhibiting sub-clinical PTSD symptoms, it may be too early to 
tell whether [his] anxiety may be family history based or whether 
his Vietnam experiences contributed" to it.  The Veteran 
reported that in Vietnam he had fired at the enemy only in Saigon 
during the Tet Offensive, and he recalled incoming blasts, mostly 
at a distance, and receiving a letter from his family telling him 
that his wife was being unfaithful.  The provider noted an 
impression of a "history of atypical anxiety with depressive 
features related to poverty of childhood."

In March 1993, the Veteran reported a history of PTSD when he was 
seen at a walk-in mental health clinic asking for a counselor to 
write a reference and verification of his PTSD symptoms and 
events.  

In August 1993, the Veteran underwent an assessment by a mental 
health provider for problems attributed to a history of Vietnam 
experiences.  The provider noted that he exhibited sub-clinical 
symptoms of PTSD, but that testing showed his depression was more 
related to childhood trauma.

On the August 1993 periodic examination for National Guard 
service, he had a flat affect and reported that he was taking 
Lorazepam and had been receiving ongoing treatment for PTSD 
through VA for 3 years.

In November 1994, after 7 days of Anxiety Inventory testing, the 
Veteran was noted to have some symptoms of PTSD, although his 
military history was "not significant for trauma material."  A 
diagnosis of Anxiety Disorder (NOS) was given and he was referred 
to the Panic Disorder Project.

In December 1994, the Veteran was seen at a Vet Center by a panel 
which included a psychologist; he reported symptoms of panic-type 
attacks which occurred weekly and sometimes more than once a day.  
He did not report excessive worry regarding a specific incident 
or issue and precipitating effects could not be detected.  The 
provider noted that the Veteran exhibited symptoms of Panic 
Disorder without Agoraphobia.

In a July 1995 written statement, the Veteran reported that after 
he arrived in Vietnam his unit was stationed at Cat Lai but 
worked in Saigon.  After 3 months, his unit moved to Saigon and 
one week later the unit which replaced them was overrun by the 
Viet Cong and killed.  He stated that on his first night in 
Saigon he drew guard duty and came under attack from snipers and 
rockets, grenades and mortar fire.  He described the January 1968 
Tet Offensive as "pure hell" due to the constant barrage of 
weapons fire of all types, which led him to daily self-medicate 
with alcohol.  He stated that he had all of the symptoms of PTSD.  
He reported that when he left Vietnam he left behind a pair of 
combat boots with his name and service number inscribed in them.  
A week after his return home, MPs notified his father that he had 
been killed in action because a soldier had been found dead in 
Vietnam with no identification, wearing boots inscribed with his 
name and service number.

In March 2006, the Veteran was treated at VA by a staff 
psychiatrist for complaints of continuing panic attacks, 
depression, and irritability.  The provider diagnosed Panic 
Disorder and Depression.  At the end of the session, the Veteran 
reported nightmares and flashbacks from Vietnam and asked about a 
PTSD consultation.  The provider noted that the Veteran had been 
followed at the VA Mental Health Center since at least 1998 with 
no prior report of PTSD symptoms and had a negative PTSD screen 
in December 2004.  The Veteran was advised that a PTSD 
consultation would not be granted at that time.

In statements submitted in July 2006, the Veteran's ex-wife, 
daughter, and current wife reported that he exhibited bouts of 
temper and inability to get along with others, played music at 
extreme volumes to the point that police had been called to the 
house, and had withdrawn from everything.  The Veteran's wife 
reported that she had gotten rid of her guns shortly after they 
got married because the Veteran told her if he found one within 
reach he was afraid he would use it to kill himself or someone 
else.

In September 2006, the Veteran was re-evaluated for his Panic 
Disorder and Depression by a VA staff psychiatrist, because he 
complained of not sleeping well and of continued panic attacks.  
The provider reiterated the diagnosis of Panic Disorder and 
Depression.

In January 2010, the Veteran sought help from a social worker to 
get compensation for "PTSD he had been living with for 40 
years," since Vietnam.  He stated that he had been treated badly 
by the U.S. government and the American public after Vietnam and 
was owed compensation for what he had been through.  He asserted 
his belief that he suffered from PTSD, and said he was not 
interested in receiving help to alleviate the symptoms of his 
depression.  The provider noted that there was no diagnosis of 
PTSD of record, and that the assigned diagnosis was Depressive 
Disorder.

In February 2010, the Veteran was seen by a VA licensed master 
social worker with Ph.D. for complaints of difficulty sleeping, 
fatigue, and lack of energy.  He held firm to the idea that he 
was due financial compensation for symptoms he described as being 
from PTSD.  The provider again noted that there was no diagnosis 
of PTSD of record, and that the diagnosis of record was 
Depressive Disorder.

In February 2010, the Veteran's representative submitted a 
statement noting that his claimed stressor event was being 
stationed in Saigon and subjected to sniper fire and mortar 
attacks.  The representative noted that the Vietnam Order of 
Battle verified the location of the Veteran's assigned unit in 
Saigon during the period he served in Vietnam.

At the April 2010 Travel Board hearing, the Veteran reported that 
in Vietnam he was assigned to the 124th and 117th Transportation 
Companies.  He stated that he was first treated for PTSD in the 
early 1990s and received medication and counseling; he was 
currently being treated at Temple VA Clinic.  He reported an 
aversion to crowds, a need to have his back to the wall and face 
the doorways when out in public, problems sleeping, and waking up 
several nights a month because of flashbacks of Vietnam.  The 
Veteran's wife testified that when they were out in public, if 
the Veteran could not see the exit he would panic.  She stated 
that he had attacked her in his sleep, so she had learned to 
awaken him by hollering rather than touching him, and that he 
usually reacted to unexpected noises, such as firecrackers, by 
taking cover.


Analysis

The Veteran seeks service connection for PTSD, asserting that his 
psychiatric disability is best characterized as such, and that it 
is attributable to his experiences in the Republic of Vietnam.  

The Veteran has not alleged that PTSD or any symptom thereof was 
manifest during his active duty service and National Guard 
records show no complaints of or treatment for psychiatric issues 
as late as October 1989.  Based on this evidence, a psychiatric 
disability, to include PTSD, was not manifest in service, and 
service connection under 38 C.F.R. § 3.303(a) is not warranted.

In addition, as there was no diagnosis or evidence of a 
psychiatric disability in service, to include PTSD, and no 
evidence of any psychiatric symptomatology until  October 1990, 
some 18 years after service separation, service connection based 
on the chronicity and continuity standard of 38 C.F.R. § 3.303(b) 
is also not warranted.

Adjudication of this case, then, rests on whether the Veteran has 
a current diagnosis of PTSD and, if so, whether such diagnosis is 
based on a stressor event which is sufficient to meet the 
criteria of 38 C.F.R. § 3.304(f).

The only evidence of record that the Veteran has been diagnosed 
with PTSD due to his military service is that of his own 
statements both to VA and to his medical providers.  The Veteran 
does not have the requisite medical training, knowledge, and 
experience to diagnose PTSD; and hence, to the extent that he or 
any other layperson seeks to provide a diagnosis such evidence is 
not competent. 

The Court of Appeals for the Federal Circuit (Federal Circuit) 
has explained that lay evidence is competent as to the diagnosis 
of a condition in certain instances, stating as follows:  

Lay evidence can be competent and 
sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent 
to identify the medical condition, (2) the 
layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a 
later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In footnote 4 of Jandreau the Federal Circuit provided additional 
guidance as to when lay evidence is competent, giving the example 
that a layperson would be competent to identify a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical question such as a form of 
cancer.  Id.  This indicates to the Board that the complexity of 
the question at issue is a factor to be considered when 
determining if a layperson's opinion is competent evidence.

Diagnosis of PTSD is necessarily based on an understanding of the 
Veteran's symptoms and psychiatric history, as well as knowledge 
of the DSM-IV criteria for evaluating psychiatric disabilities.  
For this reason, PTSD is not a simple medical condition that a 
lay person is competent to identify, but rather require an expert 
qualified by education, training, or experience to interpret 
psychiatric symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Whether or not he suffers from PTSD as opposed 
to some other psychiatric disability with some common symptoms; 
that is, from what specific psychiatric disease his symptoms 
arise, is too complex a question to be addressed by a layperson.  
His own diagnosis of PTSD is not competent evidence.  

The Board has considered his statements that he has been treated 
for PTSD, implying that he has been diagnosed with PTSD.  As 
between his view of what disease he has been diagnosed with by 
mental health professionals and the direct evidence as shown by 
the statements of those mental health professionals contained in 
the claims file, those statements and diagnoses noted by the 
mental health professionals are more probative.  Those statements 
indicate that the Veteran has not had PTSD at any time.  

Here, the Veteran's medical providers, even when faced with his 
own assertions that he has PTSD, have instead consistently 
diagnosed other psychiatric conditions, such as generalized 
anxiety and depression.  While there is a similarity of 
symptomatology between PTSD and these other conditions, as 
demonstrated by the notations of "sub-clinical" or 
"preliminary" PTSD at the outset of treatment or evaluation, 
the Board notes that the final impressions or diagnoses of record 
have not included PTSD.  Moreover, in August 1993 symptoms of 
PTSD were noted, but the provider stated that psychological 
testing showed they were related to childhood trauma.  Symptoms 
of PTSD were again noted in November 1994, but the provider found 
that the Veteran's military history was "not significant for 
trauma material" and diagnosed Anxiety Disorder instead.

These opinions and diagnoses were rendered by several different 
clinicians, including a psychiatrist, a psychologist, and a 
licensed master social worker with a Ph.D.  By all indications, 
all the individuals whose opinion the Board relies on here have 
education, training, and experience in the field of mental health 
and are qualified to offer the relevant diagnoses, statements, or 
opinions.  None of them, regardless of their training or 
credentials, have diagnosed PTSD, despite the Veteran's 
insistence that his symptoms are due to that disability.  As 
noted, the Veteran lacks any formal training or experience which 
would qualify him as an expert in the mental health field.  
Therefore, the Board finds the evidence and diagnoses rendered by 
the qualified experts to be dispositive on the question of 
whether the Veteran has PTSD as a result of his military service.

Inasmuch as no diagnosis of PTSD is shown despite years of 
psychiatric evaluation by various clinicians, and, indeed, such 
diagnosis has been considered and rejected by these clinicians, 
the Board need not address the sufficiency of the stressor events 
identified by the Veteran under the newly expanded regulation of 
38 C.F.R. § 3.304(f).

Based on a review of all evidence in this case, the preponderance 
of the expert evidence in this case shows that the Veteran has 
never had PTSD.  Service connection cannot be granted for a 
disability from which the claimant does not suffer and hence his 
appeal as to service connection for PTSD must be denied  See 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 
Vet. App. 319, 323 (2007).

The evidence as to this issue is not evenly balanced so the 
benefit-of-the-doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).


Benign Prostatic Hypertrophy

Legal Criteria

Exposure to certain herbicide agents, including the one commonly 
referred to as Agent Orange, shall be presumed for any Veteran 
who, during active military service, served in the Republic of 
Vietnam during the Vietnam era (beginning in January 1962 and 
ending in May 1975).  38 U.S.C.A. § 1116(f).  

For any Veteran with presumed herbicide exposure, there is a 
presumption of service connection for the following disabilities:  
AL amyloidosis; chloracne or other acneform disease consistent 
with chloracne; diabetes mellitus type II; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers; and soft-
tissue sarcoma.  38 U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e). 

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease.  38 U.S.C.A. § 
1116(b)(1).

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides, including 
Agent Orange, used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-346 (1994); 61 
Fed. Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600- 
42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 
32395-32407 (2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
a claimant is not precluded from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).


Facts and Analysis


The Veteran's DD Form 214 shows that he had service in the 
Republic of Vietnam from October 1967 to October 1968, and was 
awarded the Vietnam Service Medal with 3 bronze service stars and 
the Republic of Vietnam Campaign Medal with device.  Thus, he is 
presumed to have been exposed to herbicides.  However, the 
presumption of exposure to herbicides is only one step in the 
analysis.  

The presumption of service connection due to herbicide exposure 
is limited to specific disabilities, which include prostate 
cancer, but do not include the separate and distinct condition of 
BPH.  38 C.F.R. § 3.309(e).  The evidence does not show that the 
Veteran has a diagnosis of prostate cancer, nor has the Veteran 
himself alleged such a diagnosis.  Therefore, service connection 
may not be granted for BPH on the basis of the presumptive 
regulatory provisions related to herbicide exposure under 
38 C.F.R. §§ 3.307 and 3.309.  Thus, the Veteran's claim of 
service connection for BPH can only be addressed on a direct 
service connection basis in this decision.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

While the Veteran's service treatment records for the period of 
service from September 1966 to July 1972 are not available, he 
testified at the April 2010 Video Conference hearing that he was 
not treated for BPH during active duty service and that it was 
first manifest 15 years ago, well after service separation.  
Therefore, direct service connection under 38 C.F.R. § 3.303(a) 
(affirmative evidence of in-service incurrence) or 38 C.F.R. 
§ 3.303(b) (chronicity in service and/or continuity thereafter) 
is not warranted.

However, direct service connection under 38 C.F.R. § 3.303(d) is 
still possible, provided the evidence establishes that BPH, first 
diagnosed after service, was incurred therein.

Treatment records from the Veteran's period of Army National 
Guard service (August 1988 to August 1993) are available and 
reflect that mild prostate hypertrophy was observed on enlistment 
examination in August 1988.  Subsequent periodic examinations in 
October 1989 and August 1993 indicate normal findings on rectal 
examination.

In February 2007, the Veteran was seen by his VA primary care 
provider and reported a history of poor urinary stream, with no 
dysuria, blood or fever.  On physical examination, the provider 
noted a moderately enlarged, smooth prostate with no nodules.  A 
diagnosis of likely BPH was given, and urinalysis testing was 
done; the Veteran's PSA (prostate-specific antigen) level was 
2.8, or within normal limits.

March 2010 VA treatment records show a urology referral for an 
elevated PSA level of 5.9.  The Veteran reported occasional 
urinary frequency and nocturia, but no urgency, and his stream 
was usually strong.  He had been treated one month prior for a 
urinary tract infection.  On physical examination the prostate 
was found to be small and nontender with no nodules.  The 
remainder of the examination was within normal limits.  The 
provider diagnosed BPH without obstruction.  Urinalysis and 
bacteriology testing showed a urinary tract infection.

At the April 2010 Video Conference hearing, the Veteran testified 
that he was seeking service connection for BPH based on theories 
of both direct service connection and presumptive service 
connection due to herbicide exposure.  He had recently been sent 
to a specialist to rule out prostate cancer, but no diagnosis had 
been made to his knowledge.

The medical evidence of record shows a 16 year gap between the 
end of the Veteran's active duty service in 1972 and the first 
findings in August 1988 on the National Guard enlistment 
examination, with another 19 years elapsing before the first 
evidence of treatment in February 2001.  The Board notes that the 
absence of evidence of complaints or treatment constitutes 
negative evidence against the claim because it tends to disprove 
that a chronic prostate condition was the result of military 
service many years earlier.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000).

The only evidence of record supporting the Veteran's claim is his 
own testimony and lay statements.  While the Veteran is certainly 
competent to report symptoms capable of lay observation, he has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent opinion 
as to medical causation as far as a condition involving his 
prostate.  Whether he has prostate cancer or BPH and whether BPH 
is due to exposure to any substance during service are questions 
to complex to be competently addressed by a layperson.  
Accordingly, his lay opinion as to the nature of his prostate 
condition and whether it is related to his service does not 
constitute competent medical evidence and is not probative of any 
determinative fact in this case.  

In light of the above, the preponderance of the evidence is 
against a causal relationship between the Veteran's active duty 
military service and his BPH.  The benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107.


ORDER

New and material evidence on the claim of service connection for 
PTSD has been received and the claim is reopened; to that extent 
only, the appeal is granted.

Service connection for PTSD is denied.

Service connection for benign prostatic hypertrophy is denied.


REMAND

Of record is medical evidence showing that the Veteran has 
psychiatric disease other than PTSD.  For example, VA treatment 
notes include diagnoses of anxiety disorder and depressive 
disorder.  Although the Veteran indicated in his claim that he 
sought service connection for disability resulting from PTSD, as 
a lay person he is not expected to know the specific disease from 
which he suffers; rather, his claim is to be viewed as a claim 
for disability resulting from psychiatric symptoms, whatever 
diagnosis is attributed to those symptoms.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

The RO did not address whether service connection is warranted 
for disability resulting from these diagnosed diseases.  Under 
the facts of this case, the Board finds that the matter must be 
remanded for the RO to do so in the first instance.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-393 (1993).  As the Veteran's 
claim encompassed this question and he has already perfected an 
appeal to the Board, if the RO does not allow the benefit, the 
Veteran need take no further action for the Board to address the 
matter on appeal.  

Accordingly, the case is REMANDED for the following action:

After conducting any additional necessary 
development, if any, adjudicate that portion 
of the Veteran's claim of entitlement to 
service connection for disability resulting 
from psychiatric disease other than PTSD.  If 
the benefit sought is not granted, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


